Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments on the bottom of page 5 to page 6 in light of the amendment is persuasive. Kwon does not teach a weight ratio of the water to the total weight of the support is 0.15 to 0.3 for an AFe2O4 where A is Cu, Ra, Ba, Sr, Ca, Be, Zn, Co or Ni. Kwon teaches that boehmite is a binder used to coat a support with the dried mixed manganese ferrite, not a support. Thus the prior art does not teach or fairly suggest a method for preparing a ferrite-based coating catalyst, the method comprising: mixing in a coating machine that is a rotating body: a support comprising one or more of alumina, silica, cordierite, titania, zirconia, silicon nitride, and silicon carbide, a ferrite-based catalyst of Formula 1: AFe2O4 wherein A is Cu, Ra, Ba, Sr. Ca, Be, Zn, Co. or Ni, and water wherein a weight of the water to the weight of the support is 0.15 to 0.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772